Judgment, Supreme Court, Bronx County (Troy Webber, J.), rendered May 3, 2001, convicting defendant, after a nonjury trial, of petit larceny, and sentencing him to three years’ probation, unanimously affirmed.
The verdict was not against the weight of the evidence. Issues concerning the reliability of the identification, including the accuracy of the victim’s description, were properly consid*160ered by the court and there is no basis for disturbing its determinations (see People v Gaimari, 176 NY 84, 94 [1903]). Concur — Andrias, J.P., Saxe, Rosenberger, Williams and Gonzalez, JJ.